 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 RICHARD EWENSTEIN (CABN 294649)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6842
 7        FAX: (415) 436-7234
          Richard.Ewenstein@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. CR 19-00380 RS
                                                       )
14           Plaintiff,                                )   STIPULATION TO EXCLUDE TIME FROM
                                                       )   APRIL 7, 2020, TO JUNE 23, 2020, AND
15      v.                                             )   ORDER
                                                       )
16   MICHAEL HEAD,                                     )
                                                       )
17           Defendant.                                )
                                                       )
18
19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Michael Head that the change of plea or status appearance scheduled for May 19, 2020 be

21 reset for June 23, 2020. The parties further stipulate that time be excluded under the Speedy Trial Act

22 from April 7, 2020, through June 23, 2020.

23           The parties last appeared before the Court on February 18, 2020. At that time, the Court set a
24 change of plea or further status date on April 7, 2020. Due to the COVID-19 pandemic, the Court then

25 continued the April 7, 2020 hearing to May 19, 2020 on its own motion. Dkt. No. 28.

26           As of the date of this stipulation, the President of the United States has declared a national public
27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-00380 RS                                                               v. 7/10/2018
 1 health emergency, 1 and the Governor of the State of California has declared a public health emergency

 2 through the state,2 both in response to the spread of the virus known as COVID-19. On March 16, 2020,

 3 the Chief Judge of the United States District Court for the Northern District of California issued General

 4 Order 72, which provides, in pertinent part:

 5          Due to the Court’s reduced ability to obtain an adequate spectrum of jurors and the effect of the
            above public health recommendations on the availability of counsel and court staff to be present
 6          in the courtroom, the time period of the continuances implemented by this General Order will be
            excluded under the Speedy Trial Act, as the Court specifically finds that the ends of justice
 7
            served by ordering the continuances outweigh the interest of the public and any defendant’s right
 8          to a speedy trial pursuant to 18 U.S.C. section 3161(h)(7)(A).

 9          Gen. Order No. 72, In re: Coronavirus Disease Public Health Emergency (March 16, 2020, N.D.

10 Cal.)

11          For this reason, the parties stipulate and agree to exclude time from April 7, 2020 through June

12 23, 2020 and that that the ends of justice served by excluding the time from April 7, 2020, through June

13 23, 2020 from computation under the Speedy Trial Act outweigh the best interests of the public and the

14 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A); see also Furlow v. United States, 644 F.2d 764

15 (9th Cir. 1981) (finding no Speedy Trial Act violation where the district court granted an ends-of-justice

16 continuance following the eruption of Mt. St. Helens).

17          The undersigned Assistant United States Attorney certifies that he has obtained approval from

18 counsel for the defendant to file this stipulation and proposed order.
19 //
   //
20 //

21

22

23

24

25
     1
     See Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
26
   (COVID-19) Outbreak, https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
27 emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/
   2
                                                                     (Mar. 13, 2020).
     See Governor Newsom Declares State of Emergency to Help State Prepare for Broader Spread of COVID-
28 19, https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-emergency-to-help-state-
   prepare-for-broader-spread-of-covid-19/ (Mar. 4, 2020).
   STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
   Case No. CR 19-00380 RS                                                          v. 7/10/2018
 1        IT IS SO STIPULATED.

 2 DATED:      April 9, 2020                      /s/                  ___
                                         RICHARD EWENSTEIN
 3                                       Assistant United States Attorney

 4
     DATED:    April 9, 2020                      /s/              ___
 5                                       MARK GOLDROSEN
                                         Counsel for Defendant MICHAEL HEAD
 6

 7                                                /s/              ___
     DATED:    April 9, 2020             MICHAEL GAINES
 8                                       Counsel for Defendant MICHAEL HEAD

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-00380 RS                                          v. 7/10/2018
 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties, and for good cause shown, the

 3 Court finds that the ends of justice served by excluding the time from April 7, 2020, to June 23, 2020,

 4 from computation under the Speedy Trial Act outweigh the best interests of the public and the defendant

 5 in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the

 6 time from April 7, 2020, through June 23, 2020, shall be excluded from computation under the Speedy

 7 Trial Act. 18 U.S.C. § 3161(h)(7)(A).

 8          IT IS SO ORDERED.

 9
           April 9, 2020
10 DATED: ___________________                                    ______________________________
                                                                 HON. RICHARD SEEBORG
11                                                               United States District Judge

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-00380 RS                                                             v. 7/10/2018
